Ostrander, J.
(after stating the facts). None of the exceptions can be sustained. In view of the positive testimony of sales of liquor to Hill and his companion, the admission that liquor was furnished to *419them, and the claim that it was a mere act of hospitality, it was material and pertinent to consider the testimony that during the same evening respondent furnished liquor to another male acquaintance and received pay for it, as affecting the credit to be given to her testimony. People v. Giddings, 159 Mich. 523 (124 N. W. 546, 18 Am. & Eng. Ann. Cas. 844); People v. Hancock, 166 Mich. 654 (132 N. W. 443).
It is not contended that Garver was present when the alleged furnishing of liquor occurred. He was a boarder, or roomer, in the house, and was taken, with all the others, by the police. The testimony of a police officer is that the marked bills which Hill testifies he paid to respondent for liquor were found in Garver’s possession. How he got them does not appear. It is said in argument that, having laid a trap for respondent, the plan including the use of marked money to be found in her possession, the people should in fairness account for this failure of the plan; that in laying the plan the police themselves determined the res gestse, and the people have not developed the res gestse. But it is plain that Garver was not a necessary witness in making out the case for the people. The case alleged in the information was a particular sale and furnishing of liquor, of which the witness Garver personally had no knowledge. But beyond this it appears that Garver was an inmate of respondent’s home; that he completed dressing himself in respondent’s room when ordered to accompany the police to headquarters. It is also to be considered that upon the application of respondent the court struck out the testimony relating to the finding of the money with Garver, and later, on motion of respondent, restored the testimony, when it was made the basis of the motion to produce him as a witness. Considered as a matter resting within the sound discretion of the trial court, discretion was not abused by the ruling.
*420The requests to charge which have been referred to, if they had been given as preferred, would have more pointedly directed attention to the testimony of the witness Hill, and included the advice that the jury regard his testimony with disfavor. In People v. Everts, 112 Mich. 194 (70 N. W. 430), the trial court instructed the jury substantially as requested by respondent in the case at bar. It was said the charge was as favorable as respondent was justified in asking.
In the administration .of the law the courts usually take notice of matters of which every one takes notice. An agent of the police, employed to secure, not evidence of a crime committed, but evidence of a crime to be committed by the connivance and procurement of the agent, is not a person whose testimony upon the subject of the crime is generally received, in or out of court, without close scrutiny. Given upon the trial of the cause, its weight and the credit to be given to him are for the jury. People v. Rice, 103 Mich. 350, 353, 354 (61 N. W. 540). It is proper, indeed, it may be the duty of the court, to direct the attention of the jury to the witness and testimony. It is not the right of the respondent to have the jury advised to regard the testimony of such a witness favorably or unfavorably.
The exceptions are overruled, and the court advised to proceed to judgment.
Brooke, C. J., and Person, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.